DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the following communication: a response to a restriction/election filed on 02/19/2021 where: 
Applicants elects to prosecute Species I (claims 1-8) drawn to a method for implementing a policy-based printing system. Election of Species I is made without traverse. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lim (US 2007/0156659) and further in view of Hamada (US 2007/0229874).


	Regarding claim 1, Lim teaches: A method for implementing a policy-based printing system (see fig. 17, [0049]), the method comprising: 
receiving an overage for a parameter within a policy stored at a private server, wherein the policy corresponds to a user ([0051, 0060, 0076], An embodiment of the invention centrally manages policies or rules pertaining to the controlling of access to and usage of information including documents. account balance); 
receiving a request from a public server to access a document at the private server, wherein the request is sent on behalf of the user ([0049, 0053, 0060, 0076], While in one embodiment, communication network 124 is the Internet, in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Client systems 113, 116, and 119 enable users to access and query information stored by server system 122.); 
compiling data from a ledger at the private server based on the document ([0049, 0076, 0097, 0125], account balance. Policy enforcers are responsible for both enforcing policy and collecting audit information (document access activities, information usage activities and policy enforcement activities) for their respective host systems. The policy enforcers intercept end-user or system events (or actions) or information usage (e.g., invoking a function in an application program and operating on data in an application) that may be subject to document access or information usage control policies); 

determining the request exceeds the parameter according the compiled data ([0153, 0172], Typically, interceptors and consequence applicators intercept (or detect) a document access operation and information about the document access operation is provided to a policy engine to make a policy decision, and if the policy decision specifies an enforcement action, the enforcement action is carried out effecting control on the document access operation).

Lim does not explicitly teach: determining whether the request exceeds the overage for the parameter according to the compiled data; and 
generating a response to allow or deny printing of the document based upon the determination whether the request exceeds the overage.

	However, Hamada teaches: determining whether the request exceeds the overage for the parameter according to the compiled data (see fig. 11 and fig. 12, and [0161-166, 0170, 0176], A column 1107 stores predicted page counts of paper sheets scheduled to be used in the monochrome print mode during print processes which are being executed by the users. Likewise, a column 1108 stores predicted page counts of paper sheets scheduled to be used in the color print mode. If the acquired event is a query about the printable page count (YES in step S1203), the process advances to step S1204); and  
generating a response to allow or deny printing of the document based upon the determination whether the request exceeds the overage (fig. 12 and [0188] On the other hand, if it is determined in step S1207 that there is an in-process job (YES in step S1207), the process advances to step S1210. In 

The motivation for the combination is that Lim and Hamada are in the same field of endeavor, namely method for policy based document printing. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim to include determining whether the request exceeds the overage for the parameter according to the compiled data; and generating a response to allow or deny printing of the document based upon the determination whether the request exceeds the overage as taught by Hamada. The motivation/suggestion would have been to further enhance/improve the method for policy based printing of document since doing so would allow for record keeping/policy enforcement of the print job in case a user exceeds/abuse the amount of supplies that was allotted to the user.   

Regarding claim 2, Lim and Hamada teach: The method of claim 1, further comprising determining the private server at the public server using an email address for the user (Lim, 0367. There may be a recipient policy component. A recipient may include users, user groups, e-mail addresses). 

Regarding claim 3, Lim and Hamada teach: The method of claim 1, further comprising initializing a protocol connection between the public server and the private server (Lim, [0049], These communication protocols may include TCP/IP, HTTP protocols, wireless application protocol (WAP), vendor-specific protocols, customized protocols, and others. While in one embodiment, communication 

Regarding claim 4, Lim and Hamada teach: The method of claim 1, further comprising forwarding the response to the public server (Lim, [0049, 0052], in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Server 122 is responsible for receiving information requests from client systems 113, 116, and 119, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system. The processing required to satisfy the request may be performed by server 122 or may alternatively be delegated to other servers connected to communication network 124.). 

Regarding claim 5, Lim and Hamada teach: The method of claim 1, further comprising processing the request at the public server (Lim, [0049, 0052], in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Server 122 is responsible for receiving information requests from client systems 113, 116, and 119, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system. The processing required to satisfy the request may be performed by server 122 or may alternatively be delegated to other servers connected to communication network 124.).).

Regarding claim 6, Lim and Hamada teach: The method of claim 5, further comprising receiving the request at the public server from a printing device (Lim, [0049, 0052, 0129, 0309], in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Server 122 is responsible for receiving information requests from client systems 113, 116, and 119, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system. Typically, the physical entities that may be found in an organization include users, recipients, applications (e.g., Microsoft Word), devices (e.g., printer, PDA or smartphone), computers, file servers, directories, files, database records, mailboxes on a mail server, or a Microsoft SharePoint Server object). 

Regarding claim 7, Lim and Hamada teach: The method of claim 1, further comprising setting a status for the user in the ledger (Hamada, see fig. 11 and [0186], In step S1208, the CPU 301 changes the value of the in-process job flag 1106 of that user to "true" as a value which indicates that the ACT has been issued, but a job using the ACT is not complete yet). 

Regarding claim 8, Lim and Hamada teach: The method of claim 1, further comprising denying further printing of the document after access is allowed to the document based on the overage (Hamada, figs. 11 and 12 and [0188], and notifies the server 102 that printing is disabled due to the presence of the in-process job in step S1210.).  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675